Citation Nr: 1818909	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  13-00 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The above-referenced issues were previously remanded by the Board in July 2013 and February 2014 for further development.  Review of the completed development reveals that, at the very least, substantial compliance with the remand directives was obtained.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


FINDINGS OF FACT

1. During his active service, the Veteran's duties as a crewman for a Vulcan air defense weapon resulted in exposure to excessive noise from the Vulcan and other heavy equipment.

2. The Veteran has provided competent and credible reports of noise exposure during his period of active service. 

3. Left ear hearing loss was noted at entrance into active service. 

4. The weight of the evidence indicates that the Veteran's left ear hearing loss was not aggravated by military noise exposure. 

5. The current right ear hearing loss has not been shown to have had its onset in service or within one year of service, nor is such disability shown to be related to active military service.

6. The Veteran's tinnitus was incurred during his period of active service.




CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss are not met. 38 U.S.C. §§ 1101, 1110, 1153, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(b), 3.306, 3.307, 3.309, 3.385 (2017).

2. The criteria for service connection for tinnitus have been met. 38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  The evidence indicates that adequate notice was provided to the Veteran and that VA complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Board also concludes that VA's duty to assist has been satisfied with regard to the issues decided on appeal.  The Veteran's service treatment records and relevant VA treatment records have been associated with the claims file.  Further, the Veteran has not identified any outstanding records that are relevant to the claims being decided on appeal.

The Veteran was afforded VA examinations related to his claims for service connection in October 2011, November 2012, and April 2015.  The Board finds these examinations, collectively, contain a description of the history of the Veteran's bilateral hearing loss and provided opinions as to direct service connection and aggravation for each ear.  As these medical opinions consider the relevant medical facts and principles and consider the Veteran's contentions, the Board finds that the examinations of record are adequate to resolve the issues on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304.  The Board finds that the duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance would be capable of substantiating the claims decided on appeal.  38 U.S.C. § 5103A(a)(2) (2014).

Service Connection, Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2014); 38 C.F.R. § 3.303(a) (2017). "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including hearing loss and tinnitus, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C. §§ 1101, 1112 (2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  See id.  Even where service connection cannot be presumed, however, service connection may still be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to diseases with "unique and readily identifiable features" that are "capable of lay observation." See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C. § 7104(a) (2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (2014); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus, which he has asserted arose as a result of in-service acoustic trauma.  

The Veteran's personnel records indicate that he served in the Army from 1974 to 1978 in Air Defense Artillery. He was a Vulcan crewman.  The Board concedes his exposure to excessive noise from the Vulcan during his period of service.  

Bilateral Hearing Loss

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2017).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  Id.  The threshold for normal hearing, however, is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).

The Veteran's service treatment records reported upon entrance, in September 1974, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
X
35
LEFT
20
15
15
X
60

The examination circled the findings at the 4000 Hertz frequencies and reported an H2 profile in Box 74 regarding the summary of defects and diagnoses noted at entrance to service.   

The September 1974 audiogram reflects VA defined hearing loss in the left ear. 38 C.F.R. § 3.385.  Based on these audiometric scores, and the clinician's identification of hearing loss as a defect from the contemporaneous audiogram, the Veteran is not presumed sound with respect to left ear hearing. The claim for service connection for left ear hearing loss must thus be considered on an aggravation basis. 38 C.F.R. §§ 3.304 (b), 3.306.  While the Veteran's left ear hearing loss was noted at entry, the Veteran's right ear must be presumed sound despite, indications of abnormal hearing at the 4000 Hertz frequency.  McKinney v. McDonald, 28 Vet. App. 15 (2016) (VA must employ 38 C.F.R. § 3.385 standards in determining a preexisting hearing loss disability).

A pre-existing injury or disease is considered to have been aggravated by active service if there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C. § 1153; 38 C.F.R. § 3.306 (a). VA bears the burden to rebut the presumption of aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 334   (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  However, aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306  (b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189   (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Unfortunately, the Board finds that the evidence does not support that the Veteran's pre-existing left ear hearing loss was aggravated by his period of service.  

At separation in September 1978, his treatment records reported pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (25)
5 (20)
0 (25)
15 (20)
35 (35)
LEFT
15 (15)
10 (15)
10 (15)
55 (60)
45 (65)

The Board notes that two sets of results were reported for the Veteran at separation from service; however, one set of numbers was crossed out.  Further, in Box 73, the examiner stated that the reported audiometric thresholds had been confirmed in at an ENT clinic at General Leonard Wood Army Hospital.  

In October 2011, November 2012, and April 2015, the Veteran was afforded VA audiology examinations regarding his hearing loss.  The examiners in October 2011 and April 2015 each opined that the Veteran had pre-existing left ear hearing loss.  The April 2015 examiner opined that the Veteran's left ear hearing loss clearly and unmistakably pre-existed his period of service as the Veteran met the VA criteria for hearing loss of the left ear during his entrance examination and these results were documented in his service treatment records.  

The April 2015 examiner also opined that the Veteran's left ear hearing loss was clearly and unmistakably not aggravated beyond its normal progression during his period of active service.  The examiner stated that this opinion was based upon the fact that the Veteran's confirmed audiogram readings documenting and showing hearing within normal limits at all ratable frequencies, with the exception of 45dB loss at 4000 Hertz in the left.  The examiner noted that at entrance the left ear at 4000 Hertz was 60dB and at separation was 45dB; therefore, the examiner stated that the record demonstrated improvement of 15dB while in service, rather than any indication of worsening.  The examiner stated that since thresholds did not worsen while in service and, therefore, the Veteran's left ear hearing loss was clearly and unmistakably not aggravated beyond its normal progression during his period of active service.

The Veteran has provided statements regarding his hearing since his active service and has submitted multiple statements from friends and relatives regarding his hearing; however, while the Board finds these statements credible, the Board finds that each person providing an opinion is not competent to diagnosis hearing loss for VA purposes, or to provide an opinion that his pre-existing hearing loss was aggravated by his period of service.  See Jandreau, 492 F.3d at 1376-77.   

With regard to the lay statements provided by S.M., V.M., C.A., G.S., J.M., and D.M, the Board notes that each statement fails to acknowledge or discuss the Veteran's documented pre-existing left ear hearing loss.  The Board finds this failure to discuss a pertinent fact of record weights strongly against the probative value of the statements regarding whether the Veteran's hearing loss has existed since service or was worsened during service.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

To the extent that the Veteran himself argues that his left ear hearing loss was permanently worsened beyond its normal progression during his period of active service, the Board finds that he is not competent to opine as to the extent of the normal progression of his hearing loss.  See Jandreau, 492 F.3d at 1376-77.  Moreover, the Board finds these opinions to be outweighed by the opinion of the April 2015 VA examiner, as they conflict with the audiometric results documented at entrance and separation from service that do not indicate that the Veteran's hearing thresholds for his left ear worsened during his period of service.

Accordingly, the Board finds that the evidence of record weighs against a finding that the Veteran's pre-existing left ear hearing loss was caused or aggravated during his period of service. 

The Board also finds that the evidence does not support that the Veteran's right ear hearing loss was caused by his period of service.  In December 2012, the VA examiner opined that the Veteran's right ear hearing loss was less likely than not incurred during, or caused by, any event during his period of active service.  The examiner reviewed the Veteran's medical records and noted that the Veteran's hearing was within normal limits at all ratable frequencies tested, with the exception of a 35 dB loss at 4000 Hertz in the right ear.  (While this constitutes abnormal hearing, it does not constitute a pre-existing hearing loss for VA purposes; accordingly, the Veteran's right ear hearing is presumed sound.)  The examiner also observed that the Veteran's audiogram at separation from service did not document significant increased threshold shifts at the thresholds tested.  

The examiner stated that current medical science did not support the Veteran's argument from November 2011 that "sensorineural hearing loss can take several years to manifest itself and is slow and progressive condition" and that his in-service exposure could manifest as hearing loss years after his period of service.  The examiner explained that in its report Noise and Military Service Implications for Hearing Loss and Tinnitus (2006), the Institute of Medicine stated that there was no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after that exposure.  The examiner opined that based upon the lack of threshold shifts, combined with a history of civilian noise exposure, that is was less likely than not that the Veteran's right ear hearing loss was caused by or a result of his military service.  

The Board finds the opinion of the 2012 examiner to be most probative of record regarding the etiology of the Veteran's right ear hearing loss.  

The Board finds the lay statements provided by S.M., V.M., C.A., G.S., J.M., and D.M, to lack probative value as these statements do not differentiate between the Veteran's pre-existing left ear hearing loss and his right ear hearing loss.  Further, they are not competent to describe the point at which the Veteran's right ear hearing changes from abnormal hearing to a hearing loss disability for VA purposes, after his separation from service.  

The opinion of the 2012 examiner also outweighs the Veteran's statements that his hearing loss began during his period of service.  The Board notes that these statements conflict with the audiometric results documented at separation from service that did not report a right ear hearing loss disability purposes, and while the Veteran is competent to report reduced hearing acuity during service, he is not competent to diagnose a hearing loss disability for VA purposes.  See Jandreau, 492 F.3d at 1376-77.    

To the extent that the Veteran has opined that his right ear hearing loss manifested after separation from service due to his in-service noise exposure, the Board finds the 2012 examiner's opinion to be of greater probative value.  The 2012 examiner's opinion notes the findings of the 2006 Institute of Medicine study and that it is unlikely that delayed onset hearing loss occurs without significant shifts of hearing thresholds during service.  As the Veteran's right ear hearing thresholds were not significantly higher at separation from service than those found at entrance to service, the Board finds that the probative evidence of record does not support that the Veteran's right ear hearing loss is due trauma incurred during his period of active service. 

Accordingly, the Board finds that the evidence of record weighs against a finding that the Veteran's right ear hearing loss was incurred in, or is otherwise due to, his period of service. 

As the evidence weighs against either aggravation of the Veteran's left ear hearing loss or a causal relationship between the Veteran's right ear hearing loss and his period of active service, the Board concludes that service connection for hearing loss of either ear is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 C.F.R. § 3.102.

Tinnitus

During the Veteran's October 2011 VA examination, the Veteran reported constant tinnitus for both ears.  He stated that he first noticed it during service after firing howitzers.  During his November 2012 VA examination, the examiner stated that the Veteran could not recall exactly when his tinnitus began, but stated that it had been present for "most of his adult life."

The Board notes that the Veteran has a current diagnosis of tinnitus and his in-service exposure to excessive noise during service has been conceded. 

Upon review, the Board finds that the evidence weighs in favor of the Veteran that his tinnitus was incurred during his period of service.  The October 2011 examiner opined that the Veteran's tinnitus likely pre-existed his period of service; however, there is no evidence that tinnitus was noted at entrance and the Veteran was presumed sound with regard to tinnitus.  The Veteran is competent to diagnose tinnitus, and the Board finds that the evidence is not clear and unmistakable that his tinnitus pre-existed his period of active service. 

The December 2012 examiner stated that it was unknown when the Veteran's tinnitus began; however, the Board finds the Veteran's remarks during his December 2012 examination to be much more ambiguous regarding the onset of his tinnitus than his statements provided during his October 2011 examination and his December 2012 VA Form 9.  The examiner did not discuss the Veteran's competent and credible statement to the examiner in October 2011 that he has had tinnitus since he heard the firing of howitzers during service.  The fact that the Veteran could not give an exact date that this happened does not conflict with his previous report of its onset during service.  The Board finds the reports of the onset of the Veteran's tinnitus in his October 2011 examination and VA Form 9 to be of greater weight than the statements noted in the October 2012 examination.  See Caluza, 7 Vet. App. at 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Also, the fact that the 2012 examiner did not discuss the Veteran's reported onset during his examination in 2011, or the opinion of the 2011 examiner that his tinnitus pre-existed service, calls into question the examiner's review of the evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 304.

In summary, resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence establishes that the Veteran's current tinnitus was incurred in service.  Service connection for tinnitus is therefore warranted.  Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.   


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


